Case 2:19-cr-20037-TLB Document 62         Filed 07/27/21 Page 1 of 16 PageID #: 255




                     IN THE UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF ARKANSAS
                              FORT SMITH DIVISION

UNITED STATES OF AMERICA                                                    PLAINTIFF


V.                         CASE NO. 2:19-CR-20037-TLB


ANTHONY BOEN                                                              DEFENDANT

                 CONSOLIDATED ORDER ON MOTIONS IN LIMINE

      Before the Court are two motions in limine: (1) a Motion in Limine (Doc. 54) filed

by Defendant Anthony Boen and (2) an Omnibus Motion in Limine (Doc. 55) filed by the

Government. Mr. Boen’s Motion sets forth approximately 30 separate issues, and the

Government’s Motion raises another 15 issues. The Court heard argument on these

Motions during the pretrial conference on July 23, 2021, and made its rulings from the

bench. This Order memorializes the Court’s decisions on each of the outstanding issues

raised in the Motions. To the extent there is any discrepancy between this Order and the

Court’s statements from the bench, this Order controls. The Court’s rulings begin on the

next page.




                                           1
Case 2:19-cr-20037-TLB Document 62        Filed 07/27/21 Page 2 of 16 PageID #: 256




                        Mr. Boen’s Motion in Limine (Doc. 54)
#1               Motion to Exclude Prior Bad Acts Evidence         GRANTED IN
                                                                  PART, DENIED
                                                                    IN PART
Mr. Boen seeks to exclude any Rule 404(b) evidence from the Government because no
notice has been provided pursuant to Rule 404(b)(2)(A).

The Government says it does not intend to call 404(b) witnesses in its case-in-chief. The
only 404(b) evidence that the Government is aware of is a prior assault by Mr. Boen on
Toby Yancy in the back of a patrol vehicle, and the Government reserves its right to
introduce this evidence on rebuttal. The Government says that it provided all evidence
relating to this incident to Mr. Boen on May 12, 2020.

The parties agree that the Government will not present Rule 404(b) evidence of Mr.
Boen’s prior bad acts in its case-in-chief. Accordingly, the Government may not
introduce such 404(b) evidence during its case-in-chief, but the Government may
attempt to introduce such evidence on rebuttal or for impeachment purposes. The
Government should approach the bench before discussing such evidence.


#2            Motion to Exclude Extrinsic Character Evidence             DENIED AS
                                                                         IMPROPER
Mr. Boen seeks an order preventing the Government from introducing extrinsic evidence
of specific bad acts by Mr. Boen.

The Government agrees that Rule 608 prohibits the admission of extrinsic evidence of
character.

Since this Motion does not identify which specific extrinsic evidence is at issue, the
Court denies it as an improper and premature motion in limine.


#3                       Motion to Exclude Hearsay                       DENIED AS
                                                                         IMPROPER
Mr. Boen seeks an order preventing the Government from introducing hearsay testimony.

The Government agrees that hearsay is not admissible, and also notes that Mr. Boen
cannot admit his own out-of-court statements under Rule 801(d)(2).

Since this Motion does not identify a declarant(s) or an out-of-court statement(s) at
issue, the Court denies it as an improper and premature motion in limine.




                                          2
Case 2:19-cr-20037-TLB Document 62        Filed 07/27/21 Page 3 of 16 PageID #: 257




#4            Motion to Exclude Speculation by Lay Witnesses            DENIED AS
                                                                        IMPROPER
Mr. Boen seeks an order preventing the Government from introducing speculative
evidence by lay witnesses.

The Government agrees that lay witness testimony must be based upon perception.

Since this Motion does not identify the speculative testimony at issue, the Court
denies it as an improper and premature motion in limine.


#5        Motion to Exclude Irrelevant and Prejudicial Testimony        DENIED AS
                                                                        IMPROPER
Mr. Boen argues that all irrelevant and unfairly prejudicial evidence should be deemed
inadmissible.

The Government agrees that the Federal Rules of Evidence apply to this case.

Since this Motion does not identify specific evidence that is considered irrelevant
under Rule 401 and/or an analysis of why such evidence would be unfairly
prejudicial under Rule 403, the Court denies it as an improper and premature motion
in limine.


# 6(A)            Motion to Exclude Evidence of Shackling
                                                                          DENIED
Mr. Boen argues that any references to shackling and chaining inmates to a bench are
irrelevant.

The Government says this evidence is relevant to the question of reasonable force.

The Court denies this Motion. The manner in which Z.G. was affixed to the bench
where the alleged deprivation of rights occurred is part of the res of Count Three.
While the evidence may be prejudicial, it is probative of the elements of the crime
charged and is not unfairly prejudicial. Mr. Boen may object at trial if the
Government makes gratuitous references to shackling or chaining of inmates.


# 6(B)       Motion to Exclude Evidence of the Booking Room             DENIED AS
                                                                          MOOT
Mr. Boen argues that any reference to the booking room being used to house inmates is
irrelevant.

The Government says it does not intend to refer to or present such evidence.


                                         3
Case 2:19-cr-20037-TLB Document 62         Filed 07/27/21 Page 4 of 16 PageID #: 258




Since the Government does not intend to introduce such evidence, the Court denies
the Motion as moot.
# 6(C)     Motion to Exclude Evidence Related to Keith English     DENIED AS
                                                                           MOOT
Mr. Boen argues that any testimony from Keith English is hearsay and speculation.

The Government does not intend to call Keith English.

Since the Government does not intend to introduce such evidence, the Court denies
this Motion as moot.

# 6(D)      Motion to Exclude Evidence Related to Mitchell Salito        DENIED AS
                                                                           MOOT
Mr. Boen argues that any references to Mitchell Salito are irrelevant.

The Government says it is unaware of Mitchell Salito and does not intend to solicit any
testimony about him.

Since the Government does not intend to introduce such evidence, the Court denies
this Motion as moot.


# 6(E)       Motion to Exclude Evidence Related to Terry Harris          DENIED AS
                                                                           MOOT
Mr. Boen argues that any rumors and testimony about Terry Harris are speculation and
irrelevant.

The Government says it is unaware of any such rumors and does not intend to solicit such
testimony.

Since the Government does not intend to introduce such evidence, the Court denies
this Motion as moot.


# 6(F)    Motion to Exclude Testimony by Mason Berry Regarding           DENIED AS
                   Preferential Treatment to Jail Trustees                 MOOT
Mr. Boen argues that any testimony from Mason Berry about Mr. Boen providing
preferential treatment to jail trustees is speculative, inadmissible extrinsic character
evidence, and irrelevant.

The Government says it does not intend to introduce such evidence.



                                           4
Case 2:19-cr-20037-TLB Document 62        Filed 07/27/21 Page 5 of 16 PageID #: 259




Since the Government does not intend to introduce such evidence, the Court denies
this Motion as moot.
# 6(G)    Motion to Exclude Testimony by Mason Berry Regarding     DENIED AS
                        Mr. Boen’s Illegal Activities                 MOOT
Mr. Boen argues that any testimony by Mason Berry about Mr. Boen being involved in
drug trafficking is irrelevant and prejudicial.

The Government says it does not intend to introduce such evidence in its case-in-chief.

Since the Government does not intend to introduce such evidence, the Court denies
this Motion as moot.


# 6(H)    Motion to Exclude Evidence Regarding Johnathan Davis           DENIED AS
                                                                           MOOT
Mr. Boen argues that any testimony from Mason Berry or Johnathan Davis about Mr. Boen
allowing an inmate to beat up Johnathan Davis is irrelevant, speculation, and hearsay.

The Government says it does not intend to introduce such evidence during trial.

Since the Government does not intend to introduce such evidence, the Court denies
this Motion as moot.


# 6(I)        Motion to Exclude Evidence of the Nurse’s Office           DENIED AS
                                                                           MOOT
Mr. Boen seeks to exclude as irrelevant any evidence about using the nurse’s office for
file storage.

The Government says it does not intend to introduce such evidence during trial.

Since the Government does not intend to introduce such evidence, the Court denies
this Motion as moot.


# 6(J)         Motion to Exclude Testimony from Sarah Capp               DENIED AS
                                                                           MOOT
Mr. Boen seeks to exclude any testimony by Sarah Capp regarding jail trustees
exchanging pictures of Zach Greene’s victim as irrelevant and speculative.

The Government says it does not intend to introduce such evidence during trial.




                                          5
Case 2:19-cr-20037-TLB Document 62       Filed 07/27/21 Page 6 of 16 PageID #: 260




Since the Government does not intend to introduce such evidence, the Court denies
this Motion as moot.

# 6(K)         Motion to Exclude Testimony by Steve Greene             DENIED AS
                                                                         MOOT
Mr. Boen seeks to exclude as hearsay any testimony by Steve Greene about Mr. Boen
beating up Zach Greene.

The Government says it is unaware of such statements and does not intend to introduce
them at trial.

Since the Government does not intend to introduce such evidence, the Court denies
this Motion as moot.


# 6(L)        Motion to Exclude Testimony by Carolyn McCain            DENIED AS
                                                                      PREMATURE
Mr. Boen seeks to exclude testimony from Carolyn McCain as hearsay, unduly prejudicial,
and irrelevant.

The Government opposes this motion. Ms. McCain has direct knowledge of the events
charged in the Indictment; she apparently served as Chief Deputy Sheriff.

The Court denies this Motion as premature. The Court will enforce the Rules of
Evidence at trial. The Government must lay a Rule 602 foundation for Ms. McCain’s
testimony. At trial, the Court will also consider any timely relevancy objections to
Ms. McCain’s testimony.


# 6(M)        Motion to Exclude Testimony by Jordan Medlock            DENIED AS
                                                                         MOOT
Mr. Boen seeks to exclude testimony by Jordan Medlock as hearsay, prejudicial, and
irrelevant.

The Government says it is unaware of such statements and does not intend to introduce
them at trial.

Since the Government does not intend to introduce such evidence, the Court denies
this Motion as moot.




                                         6
Case 2:19-cr-20037-TLB Document 62        Filed 07/27/21 Page 7 of 16 PageID #: 261




# 6(N)   Motion to Exclude References to the Cody Franklin Lawsuit      UNDISPUTED
                                                                         GRANTED
Mr. Boen seeks to exclude any reference to the Cody Franklin lawsuit as irrelevant.

The Government agrees that any reference to this lawsuit is inadmissible.

Since the Government’s position is that any references to this lawsuit are
inadmissible, the Court grants the Motion. Any references to the Cody Franklin
lawsuit are excluded from trial.


# 6(O)               Motion to Exclude References to a
                        Shower as a Holding Room                            DENIED

Mr. Boen seeks to exclude any reference to using the shower room as a holding cell as
irrelevant and prejudicial.

The Government opposes this motion, arguing that the shower’s use as a holding room is
relevant to Count Three of the Indictment and contends that the layout of the shower room
is relevant to the circumstances of the assault.

Based upon the limited facts before the Court, it appears that the shower room, its
purported use as a holding area, and the layout of the shower are intrinsic to the
circumstances underlying Count Three of the Indictment. The probative value of
such evidence is not substantially outweighed by the danger of unfair prejudice.
Therefore, the Court denies this Motion.


# 6(P)             Motion to Exclude Evidence Regarding                 GRANTED IN
                      Franklin County Jail Conditions                 PART, DENIED
                                                                          IN PART
Mr. Boen seeks to exclude evidence of the jail conditions as irrelevant, prejudicial, and
speculative.

The Government agrees that the jail conditions are irrelevant except as necessary to
understand the conduct in the Indictment.

To the extent the Government agrees that testimony regarding jail conditions is
generally irrelevant, the Court grants this Motion. Notwithstanding this ruling, the
Government may elicit testimony regarding the specific jail conditions that are
relevant to the alleged assaults on the victims. Mr. Boen may object at trial when
he believes the Government has crossed the line.



                                          7
Case 2:19-cr-20037-TLB Document 62         Filed 07/27/21 Page 8 of 16 PageID #: 262




# 6(Q)         Motion to Exclude Testimony by Nathan Olson                DENIED AS
                                                                            MOOT
Mr. Boen seeks to exclude testimony by Nathan Olson as speculation, hearsay, and
irrelevant.

The Government says it does not intend to introduce testimony by or about Nathan Olson.

Since the Government does not intend to introduce such evidence, the Court denies
this Motion as moot.


# 6(R)       Motion to Exclude Testimony from Dakota Cowens               DENIED AS
                                                                         PREMATURE
Mr. Boen seeks to exclude as speculation and hearsay testimony from Officer Dakota
Cowens regarding the source of Zach Greene’s injuries.

The Government says that Officer Cowens will only be asked to testify about facts of which
he has personal knowledge.

The Court denies this Motion as premature. The Court will enforce the Rules of
Evidence at trial. The Government must lay a Rule 602 foundation for Officer
Cowens’ testimony. At trial, the Court will also consider timely hearsay objections
to Officer Cowens’ testimony.


# 6(S)       Motion to Exclude Testimony from Scott McKenna               DENIED AS
                                                                            MOOT
Mr. Boen seeks to exclude testimony from Scott McKenna as speculation, hearsay, and
irrelevant.

The Government says it is unaware of such statements and does not intend to introduce
them at trial.

Since the Government does not intend to introduce such evidence, the Court denies
the Motion as moot.




                                          8
Case 2:19-cr-20037-TLB Document 62         Filed 07/27/21 Page 9 of 16 PageID #: 263




# 6(T)       Motion to Exclude Testimony Regarding Mr. Boen’s         GRANTED IN
                           Misuse of Public Funds                        PART,
                                                                     DEFERRED IN
                                                                         PART
Mr. Boen seeks to exclude any testimony regarding his use of county funds for personal
uses or “309s” as speculation, irrelevant, hearsay, unduly prejudicial, and extrinsic
character evidence.

The Government says that it does not intend to introduce such evidence in its case-in-
chief, but it reserves the right to do so on cross-examination and/or rebuttal.

Since the Government does not intend to introduce such evidence in its case-in-
chief, the Court grants the Motion as to the introduction of such evidence during
the Government’s case-in-chief. A ruling is deferred as to such evidence’s
introduction during rebuttal or for impeachment purposes, and the Court will
reconsider any timely objections raised by the defendant in the context of trial.


# 6(U)       Motion to Exclude Testimony Regarding Mr. Boen’s
                         Relationships in the Office                     WITHDRAWN

Mr. Boen seeks to exclude any testimony about him having relationships in the office or
anywhere else as speculative, hearsay, and irrelevant.

The Government says that this objection is overbroad, as Mr. Boen’s relationship with
others—including those who may testify—may be relevant.

Mr. Boen withdrew this Motion at the pretrial hearing.


# 6(V)    Motion to Exclude Testimony Regarding Ronica Young’s           UNDISPUTED
                     Separation from Crawford County
                                                                  GRANTED
Mr. Boen seeks to exclude any testimony regarding Ronica Young’s separation from
Crawford County as irrelevant, speculation, and hearsay.

The Government agrees that such testimony is irrelevant and states that it does not intend
to introduce such evidence.

Since the Government agrees that such evidence would be irrelevant, the Court
grants this Motion.




                                          9
Case 2:19-cr-20037-TLB Document 62           Filed 07/27/21 Page 10 of 16 PageID #: 264




 # 6(W)    Motion to Exclude References to Dustin Jordan’s Stabbing          UNDISPUTED
                               of Zach Greene
                                                                          GRANTED
 Mr. Boen seeks to exclude testimony regarding a stabbing by Dustin Jordan of Zach Green
 as irrelevant, speculation, and hearsay.

 The Government agrees that such testimony is irrelevant and that references to the
 incident should be prohibited.

 Since the Government agrees that such evidence is irrelevant, the Court grants this
 Motion.


 # 6(X)    Motion to Exclude Testimony Regarding the Kidnapping of
                                                                UNDISPUTED
                       Rickey Bowman’s Granddaughter              GRANTED
 Mr. Boen seeks to exclude testimony regarding the alleged kidnapping of Rickey
 Bowman’s granddaughter as irrelevant.

 The Government agrees that such testimony is irrelevant and that references to this
 incident should be prohibited.

 Since the Government agrees that such evidence would be irrelevant, the Court
 grants this Motion.


 # 6(Y)   Motion to Exclude Third-Party Social Media Posts              GRANTED IN
                                                                           PART,
                                                                       DEFERRED IN
                                                                            PART
 Mr. Boen seeks to exclude any third-party posts on social media as irrelevant, hearsay,
 speculation, and prejudicial.

 The Government says that it is not aware of any relevant social media posts and does not
 intend to introduce any in its case-in-chief. It reserves the right to introduce such evidence
 for witness impeachment.

 Since the Government does not intend to introduce such evidence in its case-in-
 chief, the Court grants this Motion as to the introduction of such evidence during
 the Government’s case-in-chief. A ruling is deferred as to the introduction of such
 evidence during rebuttal or for impeachment purposes, and the Court will
 reconsider timely objections made in the context of trial.




                                             10
Case 2:19-cr-20037-TLB Document 62         Filed 07/27/21 Page 11 of 16 PageID #: 265




                     The Government’s Motion in Limine (Doc. 55)
   # I(A)       Motion to Exclude Mr. Boen’s Self-Serving Hearsay     GRANTED
 The Government seeks to exclude self-serving portions of Mr. Boen’s own admissions
 under Rule 801(d)(2).

 Mr. Boen agrees that Rule 801(d)(2) precludes him from putting his own out-of-court
 statements before the jury without taking the stand.

 The Government is correct that Rule 801(d)(2) does not extend to a party’s attempt
 to introduce his own out-of-court statements in his own favor. See United States v.
 Waters, 194 F.3d 926, 931 (8th Cir. 1999) (holding that when a defendant offers
 exculpatory out-of-court statements for their truth, such statements are hearsay).
 Therefore, the Court grants this Motion.


   # I(B)       Motion to Exclude Mr. Boen’s Self-Serving Hearsay
                                                                            DEFERRED
                           Under Rule of Completeness
 The Government intends to introduce recorded statements made by Mr. Boen to certain
 witnesses, and it argues that those statements “place the defendant’s statements in their
 proper context and require no further explanation or clarification.” Thus, according to the
 Government, Mr. Boen has no justification for offering other portions of the recorded
 statements into evidence.

 Mr. Boen argues that if the Government introduces his own statements, Rule 106 allows
 him to introduce any other part of that same statement.

 This Motion is addressed in a separate Order that the Court will enter before trial.


    # II         Motion to Exclude Any Reference to the Government’s     DEFERRED
                   Failure to Call Witnesses Available to Both Parties   UNTIL TRIAL
 The Government seeks a ruling to exclude any reference by Mr. Boen to the Government’s
 failure to call witnesses who are available to both parties.

 Mr. Boen objects on the basis that no Rule of Evidence bars such references and that all
 of the cases cited by the Government refer to jury instructions.

 The Court defers a ruling on this issue until the context is presented at trial. The
 parties shall not make any such arguments without first seeking the Court’s
 permission at side bar or outside the presence of the jury.




                                           11
Case 2:19-cr-20037-TLB Document 62          Filed 07/27/21 Page 12 of 16 PageID #: 266




  # III(A)      Motion to Exclude Any Character Evidence of Travis
                                                                     GRANTED
                         Ball Unless Related to Truthfulness
 The Government seeks to exclude any reference to purported bad acts or character by
 Travis Ball that are unrelated to his truthfulness.

 Mr. Boen agrees that references to bad character are inadmissible, other than to show
 untruthfulness.

 Federal Rules of Evidence 404(a)(3), 607, and 608 apply and will be applied at trial.
 Accordingly, Travis Ball’s character may only be attacked if he testifies and such
 attacks are limited to reputation or opinion testimony regarding his character for
 truthfulness.

  # III(B)       Motion to Exclude Any Extrinsic Evidence of Travis
                                                                             GRANTED
                           Ball’s Character for Truthfulness
 The Government seeks to bar Mr. Boen from introducing extrinsic evidence—particularly
 disciplinary records or disciplinary history—to show untruthfulness of witness Travis Ball.

 Mr. Boen says he does not intend to reference Travis Ball’s disciplinary history, records,
 or other extrinsic evidence of his character.

 Federal Rules of Evidence 404(a)(3), 607, and 608 apply and will be applied at trial.
 Accordingly, extrinsic evidence of character is generally prohibited by Rule 608. A
 narrow exception is made for cross examination about specific instances that are
 probative of the witness’s (or another witness’s) character for truthfulness or
 untruthfulness. See Rule 608(b). To the extent either party wishes to go down this
 path, they must first approach the bench and obtain the Court’s permission.

  # IV(A)            Motion to Exclude Any Evidence of
                                                                           GRANTED
                            Victims’ Prior Bad Acts
 The Government seeks a ruling that 404(b) does not apply to the victims’ prior convictions
 or other bad acts.

 Mr. Boen disagrees, arguing that the victims’ prior bad acts could be used to show animus
 towards Mr. Boen, and thus a motive, intent or opportunity.

 The Court grants this motion. Mr. Boen has failed to offer proof (much less actually
 prove) prior Rule 404(b) bad acts by a preponderance of the evidence. See United
 States v. Moberg, 888 F.3d 966, 970 (8th Cir. 2018) (holding that evidence must be
 proven by a preponderance of the evidence before it is admissible under Rule
 404(b)). Accordingly, Mr. Boen may not make any references to Rule 404(b) prior
 bad acts to the jury. Notwithstanding this ruling, Mr. Boen may renew this Motion
 outside the presence of the jury during trial.



                                           12
Case 2:19-cr-20037-TLB Document 62         Filed 07/27/21 Page 13 of 16 PageID #: 267




 # IV(B)(1)      Motion to Exclude Any Reference to Arrests or
                 Misdemeanors That Did Not Involve Dishonesty               GRANTED

 The Government seeks to exclude any reference to arrests or misdemeanors that do not
 involve dishonesty.

 Mr. Boen agrees as to arrests and misdemeanors.

 Rule 609(a)(2) governs the admission of evidence of prior convictions of
 misdemeanors (offenses with less than one year of imprisonment). Such
 convictions must involve “dishonesty or false statement” to be admissible under
 Rule 609(a)(2). Moreover, “[n]o where do the rules of evidence allow a witness’s
 credibility to be attacked by evidence of a prior arrest.” Jackson v. Crews, 873 F.2d
 1105, 1110 (8th Cir. 1989). Accordingly, the Court grants this Motion.



 # IV(B)(2)    Motion to Exclude Facts Underlying Prior Convictions         GRANTED

 The Government seeks to exclude any inquiry into the facts of any prior convictions
 admitted under Rule 609.

 Mr. Boen says that any evidence regarding past convictions will be introduced in
 accordance with the Rules of Evidence.

 The Court grants this Motion. The Eighth Circuit has held that “the ability to
 introduce the specific crime is not a license to flaunt its details . . . ; cross-examiners
 are limited to eliciting the name, date and disposition of the felony committed.”
 Cummings v. Malone, 995 F.2d 817, 824 (8th Cir. 1993). Therefore, to the extent a
 Rule 609 conviction is admissible, Mr. Boen may impeach a witness with that
 conviction by referencing only the name of the offense of conviction as it appears
 on the judgment, the date and nature of the disposition, and the jurisdiction. Mr.
 Boen may seek more latitude for such questioning during the context of trial.


 # IV(C)(1) Motion to Exclude Evidence of Victims’ Character for       DEFERRED
                                  Violence                            UNTIL TRIAL
 The Government seeks to exclude any evidence of any victim’s character for violence.

 Mr. Boen disagrees with a “blanket prohibition” on the introduction of any pertinent
 character traits.

 The Court defers ruling on this issue until trial. Neither party may make references
 to any victim’s character for violence in the presence of the jury until the Court has



                                           13
Case 2:19-cr-20037-TLB Document 62          Filed 07/27/21 Page 14 of 16 PageID #: 268




 given permission. Such permission should be sought by approaching the bench or
 by making a request outside the presence of the jury.


 # IV(C)(2)    Motion to Exclude Evidence of Victim’s Character for        UNDISPUTED
                          Truthfulness Until They Testify
                                                                             GRANTED
 The Government seeks to exclude any evidence of a victim’s truthfulness until the victim
 becomes a witness.

 Mr. Boen agrees that character for truthfulness is only admissible once a witness has
 testified.

 Pursuant to Rule 608, the Court grants this Motion.


  # IV(D)     Motion to Exclude Evidence of Victims’ Prior Bad Acts
                                                                         GRANTED
                              as Unduly Prejudicial
 The Government argues that even if the victims’ bad acts are otherwise admissible, such
 acts should be excluded under Rule 403 as unduly prejudicial.

 Mr. Boen disagrees and argues that the victims’ prior bad acts are not unduly prejudicial
 under Rule 403.

 The Court defers ruling on this issue until trial. Neither party may make references
 to the victims’ prior bad acts in the presence of the jury until the Court has given
 permission. Such permission should be sought by approaching the bench or by
 making a request during a break outside the presence of the jury.


  # IV(E)      Motion to Limit Any Character Evidence of Victims to
                        Reputation and Opinion Evidence                     DEFERRED
                                                                            UNTIL TRIAL

 The Government seeks a ruling that if any of the victims’ prior bad acts are indicative of a
 pertinent character trait, Mr. Boen should still be limited to introducing reputation and
 opinion about those prior bad acts.

 Mr. Boen says he will only introduce specific bad act evidence under Rule 404(b) and Rule
 609.

 The Court defers ruling on this issue until trial. As discussed above, the Court must
 first determine whether evidence of the victims’ character is admissible at all; once
 the Court has made that ruling at trial, it will then determine the proper form of such
 evidence.




                                            14
Case 2:19-cr-20037-TLB Document 62           Filed 07/27/21 Page 15 of 16 PageID #: 269




   # V(A)                  Motion to Exclude Evidence of             GRANTED IN
                            Mr. Boen’s Good Character               PART, DENIED
                                                                        IN PART
 The Government seeks a ruling that evidence of Mr. Boen’s good character, such as his
 history as a law enforcement officer, is irrelevant.

 Mr. Boen disagrees, arguing that he intends to introduce good character evidence under
 Rule 404(a)(2).

 Rule 404(a)(2)(A) allows a defendant to offer evidence of his pertinent trait. The
 Court grants the Government’s Motion to the extent Mr. Boen seeks to admit
 evidence that he is a good person or has good character in general. But as for Mr.
 Boen’s character for peacefulness, levelheadedness, and calm temperament, the
 Court finds that these character traits are pertinent. Therefore, the Court will allow
 Mr. Boen to admit evidence of those pertinent character traits.


   # V(B)  Motion to Limit Evidence of Mr. Boen’s Good Character
                                                                         GRANTED
                    to Reputation and Opinion Testimony
 The Government seeks to exclude any evidence of specific prior good acts by Mr. Boen.

 Mr. Boen does not specifically respond.

 Pursuant to Rule 405, when admissible, only reputation and opinion evidence is
 admissible to show Boen’s character or pertinent character trait. The Court
 therefore grants this Motion. To the extent Mr. Boen introduces evidence of his
 pertinent character traits, he is limited to reputation and opinion evidence.

    # VI          Motion to Prohibit Any Argument that Government
                                                                      GRANTED
                          Must Prove “Serious” Bodily Injury
 The Government seeks a ruling that Mr. Boen must use the correct legal standard for
 proving “bodily injury.” The Government accuses Mr. Boen of warping the standard by
 referring to “serious bodily injury.”

 Mr. Boen agrees that the correct standard is “bodily injury,” not “serious bodily injury.”

 This motion is granted. The applicable definition of “bodily injury” is derived from
 18 U.S.C. §§ 831(f)(5), 1365(h)(4), 1515(a)(5), and 1864(d)(2), and none of these
 definitions includes a heightened “seriousness” standard. “Bodily injury” is
 defined to mean “(A) a cut, abrasion, bruise, burn or disfigurement; (B) physical
 pain; (C) illness; (D) impairment of a function of a bodily member, organ, or mental
 faculty; or (E) any other injury to the bodily, no matter how temporary.” See 8th Cir.
 Model Crim. Jury Instr. § 6.18.242 (2018).



                                             15
Case 2:19-cr-20037-TLB Document 62     Filed 07/27/21 Page 16 of 16 PageID #: 270




      In conclusion, IT IS HEREBY ORDERED that Mr. Boen’s Motion in Limine (Doc.

54) and the Government’s Omnibus Motion in Limine (Doc. 55) are GRANTED IN PART,

DENIED IN PART, AND DEFERRED IN PART as described above.

      IT IS SO ORDERED on this 27th day of July, 2021.




                                            TIMOTHY L. BROOKS
                                            UNITED STATES DISTRICT JUDGE




                                       16
